DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 10-11, 14, 16-23, and 26-33 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 Dec. 2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3 Mar. 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Response to Amendment
	The amendments filed on 16 Dec. 2021 have been entered.

Response to Arguments

	In view of Applicants amendments, the rejection of claims 17-30 under 35 USC 103 as being unpatentable over Winogradzka et al. (J. Neural. Transm.; published 2001), in view of Bang et al. (Nucl. Med. Biol.; published Feb. 2016) and Rosser et al. (US 2016/0183897 A1; published 30 Jun. 2016) is withdrawn.
	In view of Applicants amendments, the rejection of claims 10-11, 14, 16-18, and 24-25 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.

New Grounds of Rejection
Claim Objections
Claims 23 and 30 objected to because of the following informalities:  “18F, 124I, and 11C” should be -----18F, 124I, or 11C----.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention   In this case of the following limitations are not supported in the specification as originally filed: (i) within hours of administering the radiolabeled tropane to the subject; (ii) within hours of measuring the baseline level and pattern of binding of the radiolabeled tropane; (iii) within hours of treating the subject with the first therapeutic compositions; (iv) within hours of administering the radiolabeled tropane to the subject and (v) within hours of administering the radiolabeled tropane after treating with the second therapeutic composition.  Applicants have pointed to par 15 and par 64 to give support for the amendments; however, these sections of the specification do not support these claim amendments.  [0015] (PG Pub) merely states that “an imaging method that quantifies the level of DaT in neurons in vivo can be used to accurately and positively diagnose in vivo (in some cases, in less than an hour of imaging time), if a patient has a malfunction of dopaminergic neurons resulting in the clinical occurrence of a dopaminergic disorder such as PD”.  [0064] merely states “the clinician starts image collection about 180 minutes after administering I.V. DaT scan to a subject.”

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation of 2-carbomethoxy-3-(4-fluorophenyl)-N-(1-haloprop-1-n-3-yl)nortropane (DaT2020) in claims 31 and 32 is indefinite because the specification at [0037] (PG Pub) identifies (Dat2020) as 2-carbomethoxy-3-(4-fluorophenyl)-N-(1-iodoprop-1-en-3-yl) nortropane.  The examiner suggests removing (DaT2020) from the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-11, 14, 16-23, and 26-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurtt et al. (WO 2009/058851 A2; published 7 May 2009; see IDS filed on 3 Mar. 2021), in view of Bang et al. (Nucl. Med. Biol.; published 2016).

	Hurtt et al. teach methods for diagnosing and monitoring treatment of lewy body dementia by assessing dopamine transporter level (see title).  Hurtt et al. teach PET and SPECT (see pg. 8).  Hurtt et al. teach that with DLB the loss of dopaminergic (dopamine producing) neurons is thought to account for the degradation of motor control as in Parkinson’s disease (see pg. 3).  Hurtt et al. teach 123I-2β-carbomethoxy-3β-(4-iodophenyl)-N-(3-fluoropropyl)nortropane (123I N-ω-fluoropropyl-2β-carbomethoxy-3β-(4-iodophenyl)nortropane) and 123I-alotropane (see pgs. 4-5).  Hurtt et al. teach a method of monitoring the progress of treatment for Lewy Body dementia in a human patient.  The method includes determining or assessing the level of dopamine transporter in at least one region of the patients central nervous system at a plurality of times during treatment.  Comparing the results of dopamine transporter level in the same region of the brain at various times during treatment enable one to monitor the progress of treatment (see pg. 7).  Hurtt et al. claim a method of determining the 123I-alotropane in controls and LBD subjects peak striatal count densities are noted at 10 min post injection.  Localization of uptake in striatal structures is well demonstrated in all subjects in the study with characteristic “comma” shaped appearance of striatal uptake in controls and more asymmetric uptake in LBD subjects (see pg. 24).  
	Hurtt et al. do not teach that within hours of administering the radiolabeled tropane to the subject, determining a baseline level and pattern of binding of the administered radiolabeled tropane to DaT in an organ of the subject; within hours of measuring the baseline level and pattern of binding of the radiolabeled tropane, treating the subject with a first therapeutic composition; within hours of treating the subject with the first therapeutic composition, administering a radiolabeled tropane to the treated subject; and within hours of administering the radiolabeled tropane the subject, measuring the level and/or pattern of radiolabeled tropane binding to the organ of the treated subject.  Hurtt et al. do not further teach that the change in the level of tropane binding after administration of the therapeutic agent is a decrease of at least about 5% to at least about 10% relative to the initial baseline.
	However, Hurtt et al. teach treating a patient and then determining or assessing dopamine transporter levels in the same region, e.g. after two ( about 168 h) or more weeks of treatment (see pg. 6).  The dopamine transporter levels is assessed immediately before treatment, and then, e.g. two weeks months or longer after treatment (see pg. 10).  Hurtt et al. 
	Bang et al. teach PET imaging of dopamine transporters with [18F]FE-PE2I: effects of antiparkinsons drugs (see title).  Bang et al. teach evaluating the effects of therapeutic drugs on [18F]FE-PE2I binding (see pg. 159, col. 1).  Bang et al. teach investigating the effects for L-DOPA combined with benserazide on striatal [18F]FE-PE2I binding, each of the four normal and four PD rats was pretreated with 15 mg/kg L-DOPA and benserazide at a dose ration of 4:1, via IP injection (treating a subject with a first therapeutic composition and a second therapeutic composition which is different from the first therapeutic composition) (see pg. 159, col. 1).  Rats were pretreated with pramipexole, amantadine, and escitalopram (see pg. 159, col. 2).  Bang et al. teach that all drugs were administered for 30 min before the injection of [18F]FE-PE2I via IP injection….Next, the frames of the first 5 min after [18F]FE-EP2I injection were averaged to create an early distribution image (see pg. 160, col. 1).  Bang et al. teach that the acute IP administration of various doses of L-DOPA (5, 10, 125, and 150 mg/kg, IP injection) with or without DOPA decarboxylase inhibitor in healthy rats induced the reduction of DAT binding (see pg. 161, col. 2).  Bang et al. teach that pretreatment with L-DOPA/benserazide significantly reduced the striatal BPND compared with control rats (0.81±0.04 vs. 1.13±0.09)(see pg.160, col. 2).  Bang et al. teach striatal BPND of [18F]FE-PE2I after pretreatment with each drug (see pg. 162, col. 1).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hurtt et al. (method for evaluating a therapeutic composition for its ability to modulate a dopaminergic activity in an organ of a mammalian subject having a dopaminergic disorder) by performing the steps for evaluation within hours of each other as taught by Hurtt et al. because it would a faster more efficient process where the effect of treatment is determined at a plurality of times during treatment thereby assisting a physician in 
	Hurtt et al. do not further disclose treating a subject with a second therapeutic composition in which the therapeutic composition is different from the first therapeutic composition based on the therapeutic agent or the dosage of the therapeutic agent.  Hurtt et al. do not teach administering to the subject a second dose of therapeutic formulation different than the first dose if the level of tropane is different than the projected level of tropane binding.
	However, Hurtt et al. teach that the objective data assists a physician in determining the most effective drug and the most efficient dosage for a particular patient (see pg. 10).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hurtt et al. by further treating the subject with a second therapeutic composition in which the therapeutic composition is different from the first therapeutic composition based on the therapeutic agent or on the dosage of the therapeutic agent optionally if the level of tropane binding is different from the projected level of tropane binding as taught by Hurtt et al. and Bang et al. because it would advantageously assist the physician in determining the most effective drug or dosage of the therapeutic agent.  The broadest reasonable interpretation of a method (or process) claim having contingent limitations 
	Hurtt et al. do not further disclose initiating the acquisition of a tomographic image about 15 min after administering the tropane; and terminating the tomographic image acquisition about 5 min to about 10 min after initiation.
	However, Hurtt et al. teach that following bolus injection of 123I-alotropane in controls and LBD subjects peak striatal count densities are noted at 10 min post injection (see pg. 24).  As to scan times, it has been discovered that the signal to noise (S/N) ratio of the SPECT scans of the dopamine transporter ligand is optimal between about 15 and 45 min post-injection of the dopamine ligand (see pg. 13).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hurtt et al. by further initiating acquisition of tomographic images about 15 min after administration of tropane and terminating the tomographic image acquisition about 5 to 10 min after initiation as taught by Hurtt et al. because it would advantageously enable scanning the subject during time which has the optimal signal to noise ratio.  
	Hurtt et al. do not further disclose that the tropane is radiolabeled with 18F, 124I, and 11C and the level and pattern of binding of radiolabeled tropane is measured by PET.
	However, Hurtt et al. teach that the ligands include (11C)CFT, and (18F)CFT.  Ligands particularly suited for PET include (11C)alotropane (see pg. 5).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hurtt et al. by further in using a tropane labeled with 11C or 18F and measuring the level and pattern of binding of radiolabeled tropane as taught by Hurtt et al. and Bang et al. because it would have been expected to enable an equivalent imaging 


Applicants Arguments
	Applicants assert that the claimed method measures binding in a single individual (1) the same day, (2) patient specific, and (3) drug specific for a single individual before and after exposures to a potential therapeutic agent.  The prior art neither discloses nor leads one of ordinary skill to that which is claimed with a reasonable expectation of success. 

Applicant's arguments filed 16 Dec. 2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding Winogradzka, and Rosser are moot because Winogradzka, and Rosser are not being applied in the above rejections.  Hurtt teaches and claims an in vivo method for evaluating a therapeutic composition for its ability to modulate dopaminergic activity.  The method measures binding of a radiolabeled tropane in the same day, is patient specific, and drug specific for single individual before and after exposure to a potential therapeutic agent. Hurtt discloses and leads one of ordinary skill to that which is claimed with a reasonable expectation of success.  Both Hurtt and Bang teach and motivate evaluating a therapeutic composition for its ability to modulate dopaminergic activity in the CNS of the subject having Parkinson’s disease, which is a dopaminergic disorder. 



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618